Exhibit 10.2(a)

 

FIRST AMENDMENT TO

 

LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of and effective as of October 31, 2002, (the “Effective Date”),
by and among BANK OF AMERICA, NATIONAL ASSOCIATION, as administrative agent
(“Administrative Agent”) for the other lenders identified on the signature pages
hereof (the “Lenders”), and METALS USA, INC. and each of its subsidiaries (the
“Subsidiaries”) which are parties hereto (collectively, the “Borrowers”).

 

RECITALS

 

(a)                                  Borrowers, Administrative Agent and the
Lenders are parties to that certain Loan and Security Agreement dated as of
October 31, 2002 (as amended through the date hereof, the “Agreement”; terms
defined in the Agreement and not otherwise defined herein shall be used herein
as defined in the Agreement).

 

(b)                                 Borrowers, Administrative Agent, and the
Lenders desire to amend the Agreement to provide for certain modifications as
set forth herein, all subject to the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the parties hereto covenant
and agree as follows:

 


1.                                       AMENDMENT TO THE AGREEMENT.  EFFECTIVE
AS OF THE EFFECTIVE DATE, THE AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


1.1                                 AMENDMENT TO SECTION 1.1 OF THE AGREEMENT. 
SECTION 1.1 OF THE AGREEMENT IS AMENDED AS FOLLOWS:


 


(A)                                  THE FOLLOWING DEFINITION OF MATERIAL
ADVERSE CHANGE IS ADDED AS A NEW DEFINITION TO SECTION 1.1 OF THE AGREEMENT:


 

“Material Adverse Change” means any of the following occurrences, whether
singularly, or together:

 

(1)                                  Any deterioration in the consolidated net
worth of the Borrowers that exceeds twenty five percent (25%) of the net worth
reflected on the consolidated Financial Statements delivered by the Borrowers to
the Agent in respect of the previous reporting period.

 

(2)                                  In any calendar year, the loss by the
Borrowers of a customer, the sales to whom for the immediately preceding
calendar year

 

 

--------------------------------------------------------------------------------


 

accounted for ten percent (10%) or more of the Borrowers’ total sales volume for
the immediately preceding calendar year.

 

(3)                                  The occurrence of a labor strike, walkout,
work stoppage, or similar labor dispute, which affects, without duplication,
fifteen percent (15%) or more of the combined workforce of the Borrowers.

 

(4)                                  The rate of product return (as a result of
product defect) relating to sales for the Borrowers (taken as a whole) for any
month exceeds ten percent (10%) of Borrowers’ gross sales for the same month;
provided, however, if such rate of product return (as a result of product
defect) for any month exceeds ten percent (10%) of Borrowers’ gross sales for
the same month because of defective product delivered by Borrowers, or any
Borrower, to an individual customer (as opposed to multiple customers), such an
event will not constitute a Material Adverse Change.

 

(5)                                  Any of the President, Chief Executive
Officer, Chief Financial Officer, or Chief Operating Officer of the Parent is
convicted of a criminal offense related to actions taken (or omitted to be
taken) by such officer in such officer’s capacity as an officer of the Parent.

 

(6)                                  A force majeure event occurs which results
in a loss of ten percent (10%) or more of Borrowers’ gross revenues if such loss
of revenues is not fully covered by insurance (exclusive of any deductibles).

 


(B)                                 THE EXISTING DEFINITION OF “MATERIAL ADVERSE
EFFECT” IS RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“Material Adverse Effect” means (a) a Material Adverse Change, (b) the inability
of the Borrowers, taken as a whole, to meet the debt service obligations known
to mature within sixty (60) days of any determination date, under any financing
agreements to which they are a party, wherein such debt service obligations
exceeds the average Availability of the Borrowers taken as a whole over the ten
(10) Business Days immediately preceding the determination date, or (c) a ruling
by a court of competent jurisdiction which upholds a claim contesting the
legality, validity, binding effect, or enforceability against any Borrower of
any material Loan Document to which it is a party.

 


1.2                                 AMENDMENT TO SECTION 2.2(I)(I) OF THE
AGREEMENT.  SECTION 2.2(I)(I) OF THE AGREEMENT IS AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS SET FORTH BELOW:


 

(i)                                     Subject to the limitations set forth in
the provisos contained in this Section 2.2(i) and Section 13.2, the Agent is
hereby authorized by the Borrowers

 

2

--------------------------------------------------------------------------------


 

and the Lenders, from time to time in the Agent’s sole discretion, (A) after the
occurrence of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Article 10 have not been
satisfied, to make Base Rate Revolving Loans to any Borrower on behalf of the
Lenders which the Agent, in its reasonable business judgment, deems necessary or
desirable (1) to preserve or protect the Collateral, or any portion thereof,
(2) to enhance the likelihood of, or maximize the amount of, repayment of the
Revolving Loans and other Obligations, or (3) to pay any other amount chargeable
to the Borrowers pursuant to the terms of this Agreement, including costs, fees,
and expenses as described in Section 15.7 (any of the advances described in this
Section 2.2(i) being hereinafter referred to as “Agent Advances”); provided that
Agent Advances outstanding and unpaid at no time will exceed $10,000,000 in the
aggregate, and provided further that the Required Lenders may at any time revoke
the Agent’s authorization contained in this Section 2.2(i) to make Agent
Advances, any such revocation to be in writing and to become effective
prospectively upon the Agent’s receipt thereof;

 


1.3                                 AMENDMENT TO SECTION 2.3(H)(I) OF THE
AGREEMENT.  SECTION 2.3(H)(I) OF THE AGREEMENT IS AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS SET FORTH BELOW:


 

(I)                                     INDEMNIFICATION.  IN ADDITION TO AMOUNTS
PAYABLE AS ELSEWHERE PROVIDED IN THIS SECTION 2.3, EACH BORROWER HEREBY AGREES
TO PROTECT, INDEMNIFY, PAY, AND SAVE THE LENDERS AND THE AGENT HARMLESS FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES, LOSSES, COSTS,
CHARGES, AND EXPENSES (INCLUDING ATTORNEYS COSTS) WHICH ANY LENDER OR THE AGENT
(OTHER THAN THE BANK IN ITS CAPACITY AS THE LETTER OF CREDIT ISSUER) MAY INCUR
OR BE SUBJECT TO AS A CONSEQUENCE, DIRECT OR INDIRECT, OF THE ISSUANCE OF ANY
LETTER OF CREDIT OR THE PROVISION OF ANY CREDIT SUPPORT OR ENHANCEMENT IN
CONNECTION THEREWITH (INCLUDING SUCH CLAIMS, DEMANDS, LIABILITIES, DAMAGES,
LOSSES, COSTS, CHARGES AND EXPENSES RESULTING FROM THE NEGLIGENCE OF SUCH LENDER
OR THE AGENT, BUT EXCLUDING, HOWEVER, ANY SUCH CLAIMS, DEMANDS, LIABILITIES,
DAMAGES, LOSSES, COSTS, CHARGES, AND EXPENSES RESULTING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH LENDER OR THE AGENT).  THE AGREEMENT IN
THIS SECTION 2.3(H)(I) SHALL SURVIVE PAYMENT OF ALL OBLIGATIONS.  NOTHING
CONTAINED IN THIS AGREEMENT IS INTENDED TO LIMIT ANY BORROWER’S RIGHTS, IF ANY,
WITH RESPECT TO THE LETTER OF CREDIT ISSUER WHICH ARISE AS A RESULT OF THE
LETTER OF CREDIT APPLICATION AND RELATED DOCUMENTS EXECUTED BY AND BETWEEN ANY
BORROWER AND THE LETTER OF CREDIT ISSUER.

 

3

--------------------------------------------------------------------------------


 


1.4                                 AMENDMENT TO SECTION 4.6 OF THE AGREEMENT. 
SECTION 4.6 OF THE AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
SET FORTH BELOW:


 

Section 4.6                                      Apportionment, Application, and
Reversal of Payments.  Except as otherwise expressly provided by this Agreement,
aggregate principal and interest payments shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Revolving Loans to
which such payments relate held by each Lender) and payments of the fees shall,
as applicable, be apportioned ratably among the Lenders.  All payments shall be
remitted to the Agent and all such payments not relating to principal or
interest of specific Revolving Loans, or not constituting payment of specific
fees, and all proceeds of any Borrower’s Accounts or any other Collateral
received by the Agent, shall be applied, ratably, subject to the provisions of
this Agreement, first, to pay any fees, indemnities, or expense reimbursements,
then due to the Agent from the Borrowers; second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers; third, to pay
interest due in respect of the Revolving Loans; fourth, to pay or prepay
principal of the Non-Ratable Loans and the Agent Advances; fifth, to pay or
prepay principal of the Revolving Loans (other than the Non-Ratable Loans and
the Agent Advances), unpaid reimbursement obligations in respect of Letters of
Credit and Credit Support; and sixth, to the payment of any other Obligation due
to the Agent or any Lender by the Borrowers.  Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by a Borrower, or
unless an Event of Default is in existence, neither the Agent nor any Lender
shall apply any payment which it receives to any LIBOR Rate Revolving Loan
except (a) on the expiration date of the Interest Period applicable to any such
LIBOR Rate Revolving Loan, or (b) in the event, and only to the extent, that
there are no outstanding Base Rate Revolving Loans.  The Agent shall promptly
distribute to each Lender, pursuant to the applicable wire transfer instructions
received from each Lender in writing, such funds as it may be entitled to
receive, subject to a Settlement delay as provided for in Section 2.2(j).  The
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Obligations.

 


1.5                                 AMENDMENT TO SECTION 9.14 OF THE AGREEMENT. 
SECTION 9.14 OF THE AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 

Section 9.14  Prepayment of Debt.  No Borrower shall voluntarily prepay any
Funded Debt, except the Obligations in accordance with the terms of this
Agreement, provided that for so long as no Default is in existence or would
result therefrom, and so long as before and after giving effect to such
prepayment, the Availability (calculated for purposes hereof utilizing 100% of
the total Borrowing Base, without applying the Maximum Revolver Amount limit) is
greater than or equal to $20,000,000 (a) a Borrower may voluntarily prepay Debt
owing by such Borrower to another Borrower, (b) if the Fixed Charge Coverage
Ratio is greater

 

4

--------------------------------------------------------------------------------


 

than or equal to 1.0 to 1.0, a Borrower may voluntarily prepay Capital Leases
and other purchase money Funded Debt, (c) a Borrower may voluntarily prepay
Capital Leases and other purchase money Funded Debt in connection with any
refinancing of such Capital Leases and other purchase money Funded Debt or
replacement of the Fixed Assets subject to such prepaid financing with new Fixed
Assets usable in such Borrower’s business and subject to additional Capital
Leases or other purchase money Funded Debt; and (d) a Borrower may voluntarily
prepay Debt secured by assets sold.

 


1.6                                 AMENDMENT TO SECTION 15.11(A) OF THE
AGREEMENT.  SECTION 15.11(A) OF THE AGREEMENT IS AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 

(a)                                  EACH BORROWER AGREES TO DEFEND, INDEMNIFY,
AND HOLD THE AGENT-RELATED PERSONS AND EACH LENDER AND EACH OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL, AGENTS, AND ATTORNEYS-IN-FACT (EACH, AN
“INDEMNIFIED PERSON”) HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
CHARGES, EXPENSES, AND DISBURSEMENTS (INCLUDING ATTORNEY COSTS) OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY AT ANY TIME (INCLUDING AT ANY TIME FOLLOWING
REPAYMENT OF THE REVOLVING LOANS AND THE TERMINATION, RESIGNATION, OR
REPLACEMENT OF THE AGENT OR REPLACEMENT OF ANY LENDER) BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST ANY SUCH PERSON IN ANY WAY RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, OR THE
TRANSACTIONS CONTEMPLATED HEREBY, OR ANY ACTION TAKEN OR OMITTED BY ANY SUCH
PERSON UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING, INCLUDING WITH RESPECT
TO ANY INVESTIGATION, LITIGATION, OR PROCEEDING (INCLUDING ANY INSOLVENCY
PROCEEDING OR APPELLATE PROCEEDING) RELATED TO OR ARISING OUT OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, OR THE REVOLVING LOANS OR THE USE OF THE PROCEEDS
THEREOF, WHETHER OR NOT ANY INDEMNIFIED PERSON IS A PARTY THERETO INCLUDING ANY
SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, CHARGES, EXPENSES AND REIMBURSEMENTS RESULTING FROM THE NEGLIGENCE
OF SUCH INDEMNIFIED PERSON (ALL THE FOREGOING, COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”); PROVIDED THAT THE BORROWERS SHALL HAVE NO OBLIGATION HEREUNDER TO
ANY INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES RESULTING SOLELY
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON OR
ITS RESPECTIVE AFFILIATES.

 

5

--------------------------------------------------------------------------------


 

THE AGREEMENTS IN THIS SECTION 15.11 SHALL SURVIVE PAYMENT OF ALL OTHER
OBLIGATIONS.

 


2.                                       ACKNOWLEDGMENT OF THE BORROWERS.  THE
BORROWERS ACKNOWLEDGE AND AGREE THAT THE LENDERS EXECUTING THIS AMENDMENT HAVE
DONE SO IN THEIR SOLE DISCRETION AND WITHOUT ANY OBLIGATION TO CONSENT TO ANY
OTHER OR FUTURE AMENDMENTS TO THE AGREEMENT.  THE BORROWERS FURTHER ACKNOWLEDGE
AND AGREE THAT ANY ACTION TAKEN OR NOT TAKEN BY THE LENDERS OR THE
ADMINISTRATIVE AGENT PRIOR TO, ON OR AFTER THE DATE HEREOF SHALL NOT CONSTITUTE
A WAIVER OR MODIFICATION OF ANY TERM, COVENANT OR PROVISION OF ANY LOAN
DOCUMENT.


 


3.                                       REPRESENTATIONS AND WARRANTIES.  BY ITS
EXECUTION AND DELIVERY HEREOF, THE BORROWERS REPRESENT AND WARRANT TO THE
LENDERS THAT, AS OF THE DATE HEREOF THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF
THE DATE HEREOF AS IF MADE ON AND AS OF SUCH DATE, AND NO EVENT HAS OCCURRED AND
IS CONTINUING WHICH CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT.


 


4.                                       CONDITIONS OF EFFECTIVENESS.  THIS
AMENDMENT SHALL BE EFFECTIVE AS OF THE EFFECTIVE DATE UPON EXECUTION BY THE
MAJORITY LENDERS AND THE OTHER PARTIES HERETO, SO LONG AS ALL CORPORATE ACTIONS
OF BORROWERS TAKEN IN CONNECTION HEREWITH AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO ADMINISTRATIVE AGENT AND
LENDERS, AND ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS,
CERTIFICATES, AND INSTRUMENTS AS ADMINISTRATIVE AGENT SHALL REASONABLY REQUIRE
PRIOR TO THE AGENT’S RECEIPT OF THIS AMENDMENT EXECUTED BY THE MAJORITY LENDERS
AND THE OTHER PARTIES HERETO.


 


5.                                       REFERENCE TO AGREEMENT.  UPON THE
EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE AGREEMENT TO “THIS
AGREEMENT,” “HEREUNDER,” OR WORDS OF LIKE IMPORT SHALL MEAN AND BE A REFERENCE
TO THE AGREEMENT, AS AFFECTED AND AMENDED BY THIS AMENDMENT.


 


6.                                       COUNTERPARTS; EXECUTION VIA FACSIMILE. 
THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL
BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.  THIS AMENDMENT MAY BE VALIDLY EXECUTED AND DELIVERED BY
FACSIMILE OR OTHER ELECTRONIC TRANSMISSION.


 


7.                                       GOVERNING LAW: BINDING EFFECT.  THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS AND SHALL BE BINDING UPON THE BORROWER, THE ADMINISTRATIVE AGENT,
EACH LENDER AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


8.                                       HEADINGS.  SECTION HEADINGS IN THIS
AMENDMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
CONSTITUTE A PART OF THIS AMENDMENT FOR ANY OTHER PURPOSE.


 


9.                                       LOAN DOCUMENT.  THIS AMENDMENT IS A
LOAN DOCUMENT AND IS SUBJECT TO ALL PROVISIONS OF THE AGREEMENT APPLICABLE TO
LOAN DOCUMENTS, ALL OF WHICH ARE INCORPORATED IN THIS AMENDMENT BY REFERENCE THE
SAME AS IF SET FORTH IN THIS AMENDMENT VERBATIM.


 

6

--------------------------------------------------------------------------------


 


10.                                 ACKNOWLEDGEMENT OF LENDERS.  EACH LENDER
ACKNOWLEDGES THAT AS OF THE DATE OF THIS AMENDMENT, AND GIVING EFFECT TO THIS
AMENDMENT, IT’S RESPECTIVE COMMITMENT IS AS SET FORTH OPPOSITE ITS RESPECTIVE
SIGNATURE TO THIS AMENDMENT.


 


11.                                 FEES AND EXPENSES.  BORROWERS AGREE TO PAY
ALL REASONABLE OUT-OF-POCKET FEES AND EXPENSES IN CONNECTION WITH THE LOAN
DOCUMENTS, INCLUDING THIS AMENDMENT, INCLUDING WITHOUT LIMITATION, APPRAISAL
FEES, FILING AND RECORDING FEES, LEGAL AND OTHER PROFESSIONAL FEES AND EXPENSES,
IF ANY, INCURRED ON OR PRIOR TO THE DATE OF THIS AMENDMENT BY ADMINISTRATIVE
AGENT, INCLUDING, WITHOUT LIMITATION, THE FEES AND EXPENSES OF WINSTEAD SECHREST
& MINICK P.C.


 


12.                                 NO ORAL AGREEMENTS.  THIS WRITTEN AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as the date
first above written.

 

 

BORROWERS:

 

 

 

METALS USA, INC.

 

 

 

 

 

By:

/s/ TERRY L. FREEMAN

 

Name:

Terry L. Freeman

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

AGENT:

 

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ ROBERT SCALZITTI

 

Name:

Robert Scalzitti

 

Title:

Vice President

 

8

--------------------------------------------------------------------------------


 

 

ALLMET BUILDING PRODUCTS, L.P.

 

 

By:

Allmet GP, Inc., its General Partner

 

 

 

 

 

ALLMET GP, INC.

 

ALLMET LP, INC.

 

CORNERSTONE BUILDING PRODUCTS, INC.

 

CORNERSTONE METALS CORPORATION

 

CORNERSTONE PATIO CONCEPTS, L.L.C.

 

 

By:

Metals USA, Inc., its sole Member

 

 

 

 

 

INTERSTATE STEEL SUPPLY CO. OF MARYLAND,

 

 

INC.

 

 

INTSEL GP, INC.

 

INTSEL LP, INC.

 

i-SOLUTIONS DIRECT, INC.

 

JEFFREYS REAL ESTATE CORPORATION

 

LEVINSON STEEL GP, INC.

 

LEVINSON STEEL LP, INC.

 

METALS RECEIVABLES CORPORATION

 

METALS USA BUILDING PRODUCTS SOUTHEAST,

 

 

INC.

 

 

METALS USA CARBON FLAT ROLLED, INC.

 

METALS USA FINANCE CORP.

 

METALS USA FLAT ROLLED CENTRAL, INC.

 

METALS USA MANAGEMENT CO., L.P.

 

 

By:

MUSA GP, Inc., its General Partner

 

 

 

 

 

METALS USA PLATES AND SHAPES, NORTHEAST, L.P.

 

 

By:

Levinson Steel GP, Inc., its General Partner

 

 

 

 

 

METALS USA PLATES AND SHAPES SOUTHCENTRAL,

 

 

INC.

 

 

METALS USA PLATES AND SHAPES SOUTHEAST, INC.

 

METALS USA PLATES AND SHAPES SOUTHWEST,

 

LIMITED PARTNERSHIP

 

 

By:

Intsel GP, Inc., its General Partner

 

 

 

 

 

METALS USA REALTY COMPANY

 

METALS USA SPECIALTY METALS NORTHCENTRAL, INC.

 

MUSA GP, INC.

 

MUSA LP, INC.

 

NATIONAL MANUFACTURING, INC.

 

QUEENSBORO, L.L.C.

 

 

By:

Metals USA Plates and Shapes Southeast, Inc.,

 

 

 

its sole Member

 

 

 

TEXAS ALUMINUM INDUSTRIES, INC.

 

VALLEY ALUMINUM CO.

 

VALLEY ALUMINUM OF NEVADA, INC.

 

WESTERN AWNING COMPANY, INC.

 

 

 

 

 

By:

/s/ TERRY L. FREEMAN

 

Name:

Terry L. Freeman

 

Title:

Vice President of each of the above-listed entities

 

9

--------------------------------------------------------------------------------